Case 1:17-cr-00127-RDB Document 506 Filed 03/19/20 Page 1 of 1.

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

_ U.S. DISTRIB
DISTRICT oP ma SOUR

 

NORTHERN DIVISION 2020 HAR 19 PH 2: 95
UNITED STATES CLERK'S Geeipe ;
, AT BALTIMORE”
: : BY
v. Case No. RDB-17,0¢?*——-————_ DF Pty
— IAT Y

VALLERIA RICE,

Defendant.

ORDER

For the reasons stated in defendant Valleria Rice’s Unopposed Emergency Motion for

Immediate Release from Volunteers of America, it is hereby ORDERED that:

1. the previously-imposed supervised release condition requiring a 60-day placement in a

community treatment center is removed;

2.’ Ms. Rice is to be RELEASED IMMEDIATELY from Volunteers of America; and

3. Ms. Rice is to reside at a residence approved by the U.S. Probation Office.

. is TP
SO ORDERED this 4 7 day of March, 2020.

LUD, BJO

HONORABLE RICHARD D. BENNETT

United States District Judge
